DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hair (US 6355044 B1).
[AltContent: textbox (Groove at a floor face of the exposed portion)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Opening at the distal end)][AltContent: textbox (Slits)][AltContent: arrow][AltContent: textbox (Flat surface)][AltContent: arrow][AltContent: textbox (Exposed portion)][AltContent: textbox (Hollow shaft portion been hollow)][AltContent: arrow][AltContent: textbox (Medical device)][AltContent: ]
    PNG
    media_image1.png
    355
    284
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Flat surface)][AltContent: textbox (One end portion)][AltContent: arrow][AltContent: textbox (Outer periphery side extended portion)][AltContent: arrow][AltContent: textbox (Exposed portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cancellous bone)][AltContent: textbox (Cortical bone)][AltContent: arrow][AltContent: textbox (Hollow shaft portion been hollow)][AltContent: arrow]
    PNG
    media_image2.png
    549
    603
    media_image2.png
    Greyscale

[AltContent: textbox (Opening at the distal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Portion of the surface at a side of the exposed portion that is exposed from an epithelium that covers the cortical bone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer periphery side extended portion)][AltContent: textbox (Exposed portion)][AltContent: arrow]
    PNG
    media_image3.png
    542
    640
    media_image3.png
    Greyscale

Regarding claim 5, Hair discloses a medical device including: 
a hollow shaft portion with a shape configured to be inserted into a cortical bone or the hollow shaft portion penetrating through the cortical bone (12) and inserted to a position reaching a cancellous bone (14) at an inner side of the cortical bone (16) (see annotated Fig. 3 above, col. 3, lines 52-58), the entire hollow shaft portion being hollow (see annotated Fig. 3), within and from which cells with a bone-forming function can migrate; 
a side of the exposed portion opposite from the side thereof at which the hollow shaft portion is disposed is to be exposed from an epithelium that covers the cortical bone when said hollow shaft portion is inserted into or through the cortical bone (see annotated Fig. 4 above), wherein a flat surface that extends in radial directions of the hollow shaft portion is formed at an opposite side of the closed portion of the exposed portion that faces the hollow shaft portion (see annotated Fig. 2 and 4 above); and 
at least one slit extending over a whole length of the hollow shaft portion in the axial direction (see annotated Fig. 2 above), one length direction end of the at least one slit having an opening at a distal end 3Docket No.: 30162/52173 of the hollow shaft portion at an opposite side of the at least one extending portion (see annotated Fig. 2 and 4 above), and an outer diameter of the hollow shaft portion being configured to deform in directions of expansion and contraction (see Fig. 3 and 4 above), wherein cells with a bone-forming function are configured to migrate from inside the cortical bone through the at least one slit, and new bone is configured to be formed by the cells at an inner face side space of the hollow shaft portion, promoting bonding to the bone
Regarding claim 8, Hair discloses a groove provided at a location of a floor face of the exposed portion that is adjacent to the hollow shaft portion, opening at an inner face of the hollow shaft portion. (See annotated Fig. 2 above)
Allowable Subject Matter
Claims 1, 3 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim have the allowable subject matter as indicated in page 8 of the last Office action of 30 November 2020.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a medical device including a hollow shaft portion including at least one first inflected portion and at least one second inflected portion that are integrally inflected In a radial direction outwardly from one end portion of the hollow shaft portion and that extend beyond an external surface of the hollow shaft portion, an aperture portion at the at least one first inflected portion that is continuous with an associated at least one slit, and that the at least second inflected portion is not provided with an aperture portion in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The amendments to claim 5 have change the interpretation of the medical device in a way that the combination of claimed structural elements are not found in the prior art of Oldakowska used in the last Office action. However, after a further search was found the prior art of Hair including the medical device as best understood by the Examiner.
Therefore, Applicant’s arguments with respect to claims 5 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, it is understood that the present application is not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772